Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED DESCRIPTION
1.	Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings filed on 10/13/2021 have been accepted by the Examiner.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in Foreign Application Priority No. 202110315269.9, filed on 03/24/2021.
					Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

				Claim Objection
6.	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 1-4, 6-7, 8-11, 13-14, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaljak (US 20220051093)

As per claim 1 Skaljak; (US 20220051093) discloses:  A deployment method for an operator in a deep learning framework, comprising: acquiring a source file of the operator [0061] “FIG. 1 illustrates training and deployment of a deep neural network, according to at least one embodiment
[0044] FIG. 35 illustrates translating source code prior to compiling source code, in accordance with at least one embodiment”) where translating source code prior to compiling source code clearly shows acquiring a source file of the operator;

compiling the source file of the operator [0044] FIG. 35 illustrates translating source code prior to compiling source code, in accordance with at least one embodiment”) to form a dynamic link library of the operator [0073] embodiment, software 302 is optionally compiled with plugin 312 (e.g., as a DLL or static library) and communicates with corresponding plugin 314 and plugin 316 code 
generating an interface file transferred from the dynamic link library of the operator [0134] GPU(s) 708 may use compute application programming interface(s) (API(s));[ [0225]  and a graphical interface generated by one or more graphics processors 1008.
[0348] a host interface unit may be configured to access buffer in a system memory connected to system bus 2502 via memory requests transmitted over system bus 2502 by I/O unit 2 [0073] software 302 is optionally compiled with plugin 312 (e.g., as a DLL or static library) and communicates with corresponding plugin 314 and plugin 316 code on GPU 304 and GPU 306, respectively to facilitate real-time multi-GPU training and inference”) interfaces are generated by the software that compiled with plugin as a dynamic library clearly shows generating an interface file transferred from the dynamic link library as claimed; [0052] software 102 includes a plugin 110 that coordinates real-time multi-GPU training and inference.[0063] In at least one embodiment, plugin 110 refers to a component of software 102 such as a static or dynamically linked library. In at least one embodiment, plugin 110 may be a component as part of a development framework,
Skaljak; (US 20220051093) discloses: plugin 110 refers to a component of software 102 such as a static or dynamically linked library [0063], and  In at least one embodiment, plugin 110 is a library compiled into software 102 during development or research [0063]

generating an installable library file according to a dynamic link library and the interface file  ([0379] “Runtime libraries and corresponding API(s) 2804 may be implemented in any technically feasible manner”)  [0382] [0376] In at least one embodiment, software stack 2800 of a programming platform includes, without limitation, a number of libraries 2803, a runtime 2805, and a device kernel driver 2806. Each of libraries 2803 may include data and programming code that can be used by computer programs and leveraged during software development, in at least one embodiment.
according to the dynamic link library and the interface file n at least one embodiment, [0376]  libraries 2803 are associated with corresponding APIs 2802, which may include one or more APIs, that expose functions implemented in libraries 2803. 0378] In at least one embodiment, runtime 2805 is implemented as one or more runtime libraries associated with corresponding APIs, which are shown as API(s) 2804. One or more of such runtime libraries may include) where libraries are generated during software development and associated with interface file (API)  and maintained by runtime library (dynamic library) [0378] maintained by a runtime library for a given function to be executed on a device. [0379] Runtime libraries and corresponding API(s) 2804 may be implemented in any technically feasible manner;
installing the installable library file ([0382] CUDA runtime API 2904 simplifies device code management by providing implicit initialization, context (analogous to a process) management, and module (analogous to dynamically loaded libraries) management”); [0426] translates CUDA source code 3610 to HIP source code 3630 that is then stored in memory”) where HIP codes are in the HIP libraries ([0414].  HIP APIs include, without limitation, HIP runtime API 3632, a HIP driver API, APIs for any number of HIP libraries)  to a target programming language library [0377] runtime 2805 may be called to load and launch requisite code on the device, [0404]  CUDA libraries may be converted to corresponding HIP API calls,”) where HIP API calls in a HIP libraries [0414]  APIs for any number of HIP libraries  and CUDA is a programming model [0404] [0407]  CUDA source code 3610 is a collection of human-readable code in a CUDA programming language. In at least one embodiment, CUDA code is human-readable code in a CUDA programming language.  “API(s) provided by one programming model (e.g., CUDA) “ [0051] FIG. 40 illustrates how to migrate existing CUDA code to Data Parallel C++ code implemented with CUDA Code , 
0048] FIG. 37 illustrates an exemplary kernel translated by CUDA-to-HIP translation tool of FIG. 36C, in accordance with at least one embodiment;” where HIP language is an extension of C++ programming language [0385]  HIP language in particular is an extension of C++ programming language and target programming language as claimed [0404] .


As per claim 2 the rejection of claim 1 is incorporated and further Skaljak discloses:  wherein the compiling the source file of the operator to form the dynamic link library of the operator comprises: performing header file expansion and macro replacement on the source file of the operator to generate a code to be compiled [0418] [0419] [0423] [0425]  [0430] [0462] compilation command 3642 configures CUDA compiler 3650 to compile HIP source code 3630 using, without limitation, a HIP to CUDA translation header and a CUDA runtime library [0236] that stores microcode for certain macro instructions. In at least one embodiment, execution unit 1108 may include logic to handle a packed instruction set [0459];
compiling the code to be compiled into an assembly code and converting the assembly code into a bytecode line by line to generate an object file [0042 [0043] [0045] [0046] [0053] [0082] [0469] [0467] [0461]; [0459] [0457 [0456]  and performing a linking operation on the object file to acquire a linked object file, and generating the dynamic link library according to the linked object file [0063] [0067] [0073] 0240 [0260] [0398].  and link device executable code 3303 and host executable code 3 [0401] [0402]. 
As per claim 3 the rejection of claim 1 is incorporated and further Skaljak discloses:  wherein the generating the installable library file according to the dynamic link library and the interface file comprises : packaging the dynamic link library and the interface file in accordance with a preset packaging strategy to generate the installable library file [0382] a CUDA driver API 2906. Similar to a CUDA runtime API 2904 implemented by a CUDA runtime library (cudart), CUDA driver API 2906 may, without limitation, expose functions for memory management, execution control, device management, error handling, synchronization, and/or graphics interoperability, among other things, in at least one embodiment. In at least one embodiment, CUDA driver API 2906 differs from CUDA runtime API 2904 in that CUDA runtime API 2904 simplifies device code management by providing implicit initialization, context (analogous to a process) management, and module (analogous to dynamically loaded libraries) management..
As per claim 4 the rejection of claim 1 is incorporated and further Skaljak discloses:  wherein the installing the installable library file to the target programming language library comprises: installing the installable library file to a target directory in the target programming language library [0423] [0434]  [0387] [0414]  HIP source code using HCC header in a runtime library [0419] [0434] and the directory includes paths to header files [0459] directories, and files: command may include necessary compilation flags; directory may include paths to header files; file may include paths to CUDA files.
As per claim 6 the rejection of claim 1 is incorporated and further Skaljak discloses: further comprising: acquiring a function code to be injected corresponding to the dynamic link library [0374] application 2801 may include any computer software capable of being launched on software stack 2; injecting the function code to be injected into an entry file [0375]  a host connected to one more devices that can be accessed to perform computational tasks via application programming interface (“API”) calls. to generate a target calling function code of the dynamic link library [0377] [0378] [0381] [0384] [0404] [0415] ; and writing the target calling function code into the interface file [0415] [0467] [0466] .
As per claim 7 the rejection of claim 6 is incorporated and further Skaljak discloses:  wherein the injecting the function code to be injected into the entry file to generate the target calling function code of the dynamic link library comprises: acquiring a default calling function code of the dynamic link library from the entry file [0551] [0468] [0457] [0376]  [0404] ; and replacing the default calling function code with the function code to be injected to generate the target calling function code of the dynamic link library [0463] [0466] .
Claims 8-11 and 13-14 are the device claims corresponding to the method claims 1-4 and 6-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-4 and 6-7 above.
Claims 15-18 are the non-transitory computer readable storage medium claims corresponding to the method claims 1-4 respectively and ejected under the same reason set forth in connection of the rejection of claims 1-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5, 12 and 19 (20)  are rejected under 35 U.S.C. 103 as being unpatentable over Skaljak (US 20220051093)  and further in view of McCann (US 9703550)

As per claim 5 the rejection of claim 1 is incorporated and further Skaljak discloses:  a programming language library where an installable library file of the t operator is located [0459] In at least one embodiment, intercept-build is a utility script that intercepts a build process to capture compilation options, macro defs, and include paths, and writes this data to a compilation database file. [0053] [0091] [0073]  [0123] [0142] ; parsing the import statement to determine a directory where the installable library file of the operator is located; and reading and importing the installable library file of the operator from the  directory [0459]  a migration database includes commands, directories, and files: command may include necessary compilation flags; directory may include paths to header files; file may include paths to CUDA files. And language of claim 18, where path tracing algorithm performs parsing the directory of the operator.
Skaljak does not specifically disclose  acquiring an import statement of a target operator]  , wherein the import statement carries information corresponding to the target directory and target subdirectories.  However, in an analogous art McCann; (US 9703550) discloses the above limitation. (McCann col 21 lines 32-55; col 26 lines 1-24   the configuration files of 302 may be implemented using a directory or subdirectory structure of files. The database 302 may include one or more default configuration files and a configuration file for each configured target. For each possible target, the database 302 may also include one or more target variation configuration files; target using a Windows-based operating system in U space, a dynamic link library (e.g. .DLL file extension) may be generated. For such a module which is to be executed on a target using a Windows-based operating system in K space, a system file (e.g. .SYS file extension) may be generated. a root directory (root) may have subdirectories UTIL 814, SRC 820 and OBJ 822. The UTIL (utilities) subdirectory 814 (and possibly other child or subdirectories of UTIL) may include files of the build system such as the make infrastructure files (e.g. epilogue and prologue make files),
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of McCann  with the method of Skaljak.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to find the files, libraries, compilers, compiler versions and their location efficiently to improve the build system. 

Claim 12 is device claim corresponding to the method claim 5 and is rejected under the same reason set forth in connection of the rejection of claim 5 above.
Claims 19 and 20 are non-transitory computer readable storage medium claim corresponding to the method claim 5 and are rejected under the same reason set forth in connection of the rejection of claim 5 above.

Conclusion
9. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Makkar US 10114624 B1 first code snippet and a first library function which generate similar outputs from a shared input by parsing each and every line of code in a candidate code automating the generation of library functions recommendations for replacement or substitution of source code;  a user interface of a library suggestion engine which illustrates the evaluation of input source code files; a second screen shot of a user interface of a library suggestion engine

Liu et al US 20220092439 discloses: dynamic system which accepts any models from any formats to be deployed on any target devices and to dynamically change scheduling of parallelism, application programs that employ AI models (such as, but not limited to, machine learning (ML) applications, deep learning (DL) applications, and data mining (DM) applications) have enabled significant development in many fields. deep learning program, is presented to a framework compiler front-end 104 that compiles the program into an intermediate representation (IR) and corresponding computation graph 1
Maor (US 20190369975) an  apparatus includes a compiler to compile kernels into an executable and linkable format, an image generator to generate library images from executable and linkable format locations, the retrieved library image to be used as a platform for developing a new kernel library; Workloads related to artificial intelligence (AI) processing can include deep learning topology; a system for kernel library development is implemented. instructions implemented to build a kernel library. require addition of a library (e.g., a dynamic link library (DLL)), a software development kit (SDK), an application programming interface (API), etc. in order to execute the instructions on a particular computing device or other device.

Ibarra Von Borstel US 20210191696   machine readable instructions may be stored in a state in which they may be read by processor circuitry, but require addition of a library (e.g., a dynamic link library (DLL)), a software development kit (SDK), an application programming interface (API), 

Title: USP: A lightweight file system management framework, author Z Shi et al, published on 2010.

Title: Oops for motion planning: An online, open-source, programming system, author: E Plaku, et al, published on 2007.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/           Primary Examiner, Art Unit 2196